EX-99.23(h)(16) Amendment to Administration Agreement Between JNL Investors Series Trust and Jackson National Asset Management, LLC This Amendment is made by and between Jackson National Asset Management, LLC, a Michigan limited liability company (“Administrator”), and JNL Investors Series Trust, a Massachusetts business trust (“Trust”). Whereas, the Administrator and the Trust entered into an Administration Agreement dated as of December 3, 2007 (“Agreement”), whereby the Administrator agreed to provide certain administrative services to the investment portfolios (“Funds”) of JNL Investors Series Trust (“Trust”). Whereas, pursuant to the liquidation of certain Funds from the Trust, the following Funds need to be removed from the Agreement: Jackson Perspective Core Equity Fund Jackson Perspective Large Cap Value Fund Jackson Perspective Mid Cap Value Fund Jackson Perspective Small Cap Value Fund Jackson Perspective Asia Pacific ex-Japan Bond Fund Jackson Perspective Asia ex-Japan Fund Jackson Perspective Asia ex-Japan Infrastructure Fund Jackson Perspective China-India Fund Jackson Perspective Emerging Asia ex-Japan Fund Jackson Perspective Japan Fund Jackson Perspective Asian Pacific Real Estate Fund Jackson Perspective European 30 Fund Jackson Perspective Pacific Rim 30 Fund Jackson Perspective Global Basics Fund Jackson Perspective Global Leaders Fund Jackson Perspective Pan European Fund The parties further agree to amend the Agreement as follows: 1. Schedule A to the Agreement is hereby deleted and replaced in its entirety with Schedule A dated July 15 2009, attached hereto. 2. Schedule B to the Agreement is hereby deleted and replaced in its entirety with Schedule B dated July 15, 2009, attached hereto. This Amendment may be executed in two or more counterparts, which together shall constitute one document. In Witness Whereof, the Administrator and the Trust have caused this Amendment to be executed as of this 15th day of July, 2009. Jackson National Asset Management, LLC JNL Investors Series Trust By: /s/ Mark D. Nerud By: /s/ Susan S. Rhee Name:Mark D. Nerud Name:Susan S. Rhee Title:President Title:Vice President, Counsel & Secretary Schedule A Dated July 15, 2009 Fund Class(es) Jackson Perspective 5 Fund Class A, Class C Jackson Perspective Index 5 Fund Class A, Class C Jackson Perspective Money Market Fund Class A Jackson Perspective Optimized 5 Fund Class A, Class C Jackson Perspective S&P 4 Fund Class A, Class C Jackson Perspective 10 x 10 Fund Class A, Class C Jackson Perspective Total Return Fund Class A, Class C Jackson Perspective VIP Fund Class A, Class C JNL Money Market Fund Institutional Class Schedule B Dated
